PER CURIAM:
This claim was submitted for decision after hearings on November 15, 1985 and December 13, 1985, respectively, and upon a written stipulation. The claim was originally filed in the names of Carl A. Daniels and Lillian R. Daniels, who had joint ownership of the property. After this action was filed, Lillian R. Daniels died. The property passed to Carl A. Daniels by right-of-survivorship. The Court amended the style of the claim to delete Lillian R. Daniels as a party claimant.
The claimant, by Juanita Daniels Hall, his attorney in fact, and respondent, by its counsel, Andrew Lopez, entered into a stipulation. The parties, in the stipulation, agreed to the following facts. A bridge was constructed by respondent over Mill Creek on U.S. Route 219, Randolph County, adjacent to the real property and retaining wall of the claimant's. After the bridge was constructed, the angle of its abutment, during periods of high flow, caused water to be directed against the claimant's property and retaining wall, resulting in damage. The parties have stipulated that $9,450.00 is a fair and equitable estimate of the damages sustained by the claimant.
In view of the foregoing, the Court makes an award in the amount stipulated.
Award of $9,450.00.